DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation "the compatibilizer" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-3, 7-17, 24, 44, 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (US 2010/0078386 A1) in view of Freeman et al. (US 2012/0329958 A1).

	With regard to claims 1 and 3, Kulkarni et al. discloses a polymer blend for gas separation comprising a polyimide homopolymer (see the abstract) and a polybenzimidazole homopolymer (see the abstract and paragraphs [0068] and [0075]), wherein the polymer blend is a homogenous, miscible blend (see paragraph [0078]) at the abstract and paragraphs [0002], [0015]-[0023], [0068], [0075] and [0078].
	Kulkarni et al. does not disclose the polyimide being a thermally rearranged ortho-functionalized polyimide.
	Freeman et al. discloses a thermally rearranged ortho-functionalized polyimide homopolymer for gas separation comprising a phenylene heterocyclic group (see paragraph [0011]) at the abstract and paragraphs [0009]-[0011].
	It would have been obvious to ne ordinary skill in the art to incorporate the thermally rearranged ortho-functionalized polyimide homopolymer of Freeman et al. into the polymer blend of Kulkarni et al. to provide improved permeability and selectivity and strong chemical resistance, as suggested by Freeman et al. at the abstract and paragraph [0009].



	With regard to claims 7 and 8, Kulkarni et al. discloses the polybenzimidazole homopolymer having the recited domain represented by instant Formula I where R7 is the first recited moiety, R8 is the first recited moiety (1,3-phenylene) and R8 is hydrogen at paragraph [0075].
	Kulkarni et al. does not recites the specific value for n, but teaches that the molecular weight should be selected to provide for film forming and suitable pliability at paragraph [0080].
	It would have been obvious to one of ordinary skill in the art to select a value of n within the recited range to provide a molecular weight that provides for film forming and suitable pliability, as suggested by Kulkarni et al. at paragraph [0080]. The Examiner especially notes that Kulkarni et al. recognizes the value of n as a result effective since it teaches the molecular weight affecting film forming properties. See MPEP 2144.05.

	With regard to claims 9-11, 13 and 14, Freeman et al. discloses the thermally rearranged ortho-functionalized polyimide homopolymer having the recited domain represented by instant Formula II where R5 and R^ are OH, OC(O)CH3 or OC(O)C(CH3)3 at paragraphs [0011]-[0013].
Freeman et al. does not recites the specific value for n.
Kulkarni et al. teaches that the molecular weight being selected to provide for film forming and suitable pliability at paragraph [0080].
	It would have been obvious to one of ordinary skill in the art to select a value of n within the recited range to provide a molecular weight that provides for film forming and suitable pliability, as suggested by Kulkarni et al. at paragraph [0080]. The Examiner especially notes that Kulkarni et al. recognizes the value of n as a result effective since it teaches the molecular weight affecting film forming properties. See MPEP 2144.05.

3 or OC(O)C(CH3)3 at paragraph [0013] but does not mention OC(O)CH(CH3)2.
	It would have been obvious to one of ordinary skill in the art to provide an ortho-positioned functional group having two methyl substituents since Freeman et al. teaches both zero methyl substituents and three methyl substituents as being suitable. In other words, selecting a number of methyl substituents (i.e. 2) between two disclosed values (i.e. 0 and 3) would be within the scope of one having ordinary skill in the art without inventive effort absent a showing of unexpected or unobvious results.

	With regard to claims 15-17, Kulkarni et al. discloses the blend comprising 20-95 wt% polyimide and 5-80 wt% polybenzimidazole at paragraph [0077].
	The prior art ranges are seen as overlapping the instantly claimed ranges. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 24, Kulkarni et al. discloses a method of forming a polymer blend comprising dissolving a polyimide homopolymer (see the abstract) and a polybenzimidazole homopolymer (see the abstract and paragraphs [0068] and [0075]) in a solvent (such as DMAc, see paragraph [0085]) to form a polymer solution, contacting a support with the polymer solution (by casting on the support, see paragraph [0085]), and evaporating the solvent to provide a thin layer comprising the polymer blend on the support (see paragraph [0085]) at the abstract and paragraphs [0002], [0015]-[0023], [0068], [0075], [0078] and [0085].
Kulkarni et al. does not disclose the polyimide being a thermally rearranged ortho-functionalized polyimide.
	Freeman et al. discloses a thermally rearranged ortho-functionalized polyimide homopolymer for gas separation comprising a phenylene heterocyclic group (see paragraph [0011]) at the abstract and paragraphs [0009]-[0011].


	With regard to claim 44, Kulkarni et al. as modified by Freeman et al. discloses a method of separating a target gas from a gas stream comprising contacting the recited polymer blend with the gas stream, such that the target gas selectively permeates the polymer blend, thereby being separated by the gas stream. See Kulkarni et al. at paragraphs [0015]-[0023] and Freeman at paragraph [0009].

	With regard to claim 52, Kulkarni et al. as modified by Freeman et al. discloses a method of dehydrating a gas stream comprising contacting the recited polymer blend with the gas stream, such that water permeates the polymer blend, thereby being separated by the gas stream. See Kulkarni et al. at paragraphs [0022]-[0023].

7.	Claims 1, 2, 4-6, 9-14, 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Compatibilized Immiscible Polymer Blends for Gas Separations” (hereinafter “the Panapitiya et al. publication”) in view of Freeman et al. (US 2012/0329958 A1).

	With regard to claim 1, the Panapitiya et al. publication discloses a polymer blend for gas separation comprising a polyimide homopolymer and a polybenzimidazole homopolymer at the abstract and page 17, line 27 to page 18, line 5.
The Panapitiya et al. publication does not disclose the polyimide being a thermally rearranged ortho-functionalized polyimide.

	It would have been obvious to ne ordinary skill in the art to incorporate the thermally rearranged ortho-functionalized polyimide homopolymer of Freeman et al. into the polymer blend of the Panapitiya et al. publication to provide improved permeability and selectivity and strong chemical resistance, as suggested by Freeman et al. at the abstract and paragraph [0009].

With regard to claim 2, Freeman et al. discloses the thermally rearranged polyimide homopolymer comprising a polybenoxazole at paragraphs [0011] and [0015].

	With regard to claims 4-6, the Panapitiya et al. publication discloses the polymer blend being an immiscible blend comprising a dispersed phase and a continuous phase at the abstract and page 17, line 27 to page 18, line 5.
	Selection of either the polybenzimidazole or the thermally rearranged polyimide as the dispersed phase or the continuous phase would have been within the scope of one having ordinary skill in the art to provide target mechanical properties and gas separation performance by controlling the ratio of the two polymers in the blend.

	With regard to claims 9-11, 13 and 14, Freeman et al. discloses the thermally rearranged ortho-functionalized polyimide homopolymer having the recited domain represented by instant Formula II where R5 and R^ are OH, OC(O)CH3 or OC(O)C(CH3)3 at paragraphs [0011]-[0013].
Freeman et al. does not recites the specific value for n.
Kulkarni et al. teaches that the molecular weight being selected to provide for film forming and suitable pliability at paragraph [0080].


	With regard to claim 12, Freeman et al. discloses the ortho-positioned functional group being OC(O)CH3 or OC(O)C(CH3)3 at paragraph [0013] but does not mention OC(O)CH(CH3)2.
	It would have been obvious to one of ordinary skill in the art to provide an ortho-positioned functional group having two methyl substituents since Freeman et al. teaches both zero methyl substituents and three methyl substituents as being suitable. In other words, selecting a number of methyl substituents (i.e. 2) between two disclosed values (i.e. 0 and 3) would be within the scope of one having ordinary skill in the art without inventive effort absent a showing of unexpected or unobvious results.

	With regard to claims 18-20, the Panapitiya et al. publication discloses the polymer blend further comprising 2-methylimidazolate as an organic compatibilizer at page 17, line 27 to page 18, line 5.

	With regard to claim 23, the Panapitiya et al. publication discloses the compatibilizer being present at 5-9 wt% of the blend at page 17, line 27 to page 18, line 5.
The prior art range is seen as overlapping the instantly claimed range. Therefore a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

8.	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over the publication “Compatibilized Immiscible Polymer Blends for Gas Separations” (hereinafter “the Panapitiya et al. publication”) in view of Freeman et al. (US 2012/0329958 A1), and further in view of Ferraris et al. (US 2016/0263534 A1).

With regard to claims 21 and 22, the Panapitiya et al. publication and Freeman et al. does not disclose the polymer blend further comprising an inorganic compatibilizer.
Ferraris et al. discloses providing an inorganic zeolitic molecular framework (ZIF-8) as a compatibilizer for polyimide/polybenzimidazole blends at paragraphs [0193]-[0202].
It would have been obvious to one of ordinary skill in the art to incorporate the inorganic compatibilizer of Ferraris et al. into the polymer blend of the Panapitiya et al. publication and Freeman et al. to provide additional compatibilization between the polymers, as suggested by Ferraris et al. at paragraphs [0193]-[0202].

	With regard to claim 23, Ferraris et al. discloses the inorganic zeolitic molecular framework (ZIF-8) compatibilizer being present at 5 wt% or 10 wt% of the blend at paragraph [0196] and [0198].
	The prior art is seen as disclosing specific examples lying within the instantly claimed range. Therefore this limitation is seen as being anticipated. See MPEP 2131.03(I).

Conclusion

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 20, 2022